DISMISS; and Opinion Filed September 29, 2014.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-10-00035-CV

                  JAMES ROBERT WHITAKER, Appellant
                                V.
   PEGGY GARRETT, JAN GARRETT, CHARLES LONG, CHRISTOPHER SCOTT
      MYATT, BILL HOLLAND, AND MORONEY FARMS HOMEOWNERS’
                     ASSOCIATION, INC., Appellees

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-00467-2008

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Brown
                               Opinion by Chief Justice Wright
       James Robert Whitaker filed his notice of appeal on January 7, 2010. When he filed a

January 27, 2010 suggestion of bankruptcy, we abated his appeal. Since that time, the Court has

sent letters inquiring as to the status of the bankruptcy. On June 4, 2014, we received a copy of

the “Order Discharging Chapter 7 Trustee and Closing Chapter 7 Case,” dated December 6,

2011. In light of this, we reinstated the appeal and ordered appellant to file, no later than June

22, 2014, either a motion to dismiss the appeal or written verification that he intended to

continue the appeal and had made arrangements with the clerk and court reporter for their

respective records. We cautioned appellant that if we did not receive either a motion to dismiss

or verification within the time specified, we would dismiss the appeal without further notice. To
date, appellant has not filed a motion to dismiss, provided written verification about the status of

the appeal, or otherwise corresponded with the Court regarding his appeal.

       Accordingly, we dismiss this appeal for want of prosecution. TEX. R. APP. P. 42.3(b), (c).




                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE


100035F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

JAMES R. WHITAKER, Appellant                         On Appeal from the 296th Judicial District
                                                     Court, Collin County, Texas
No. 05-10-00035-CV        V.                         Trial Court Cause No. 296-00467-2008.
                                                     Opinion delivered by Chief Justice Wright,
PEGGY GARRET, JAN GARRETT,                           Justices Lang-Miers and Brown
CHARLES LONG, CHRISTOPHER                            participating.
SCOTT MYATT, BILL HOLLAND, AND
MORONEY FARMS HOMEOWNERS’
ASSOCIATION, INC., Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees PEGGY GARRET, JAN GARRETT, CHARLES LONG,
CHRISTOPHER SCOTT MYATT, BILL HOLLAND, AND MORONEY FARMS
HOMEOWNERS’ ASSOCIATION, INC. recover their costs of this appeal, if any, from
appellant JAMES R. WHITAKER.


Judgment entered this 29th day of September, 2014.




                                             –3–